United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10727
                        Conference Calendar



FRANK FOUNTAIN, JR.,

                                     Petitioner-Appellant,

versus

COLE JETER, WARDEN, FEDERAL MEDICAL CENTER FORT WORTH,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-909
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Frank Fountain, Jr., federal prisoner # 97040-079, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

petition, which followed his convictions and sentences for wire

fraud, mail fraud, and concealing assets.     Fountain challenged

the constitutionality of his convictions and sentences in light

of United States v. Booker, 543 U.S. 220 (2005), and Blakely v.

Washington, 542 U.S. 296 (2004).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10727
                                -2-

     The errors asserted by Fountain may not be raised in a

§ 2241 petition unless they arise under the savings clause of 28

U.S.C. § 2255.   We have held that claims based on Booker and

Blakely do not fall under the savings clause of § 2255.   See

Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005).

Accordingly, the district court’s judgment is AFFIRMED.